COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Aleta Chapman v. Thinh Quoc Pham

Appellate case number:      01-13-00066-CV

Trial court case number:    1006033

Trial court:                County Civil Court at Law No. 3 of Harris County

       This appeal was stayed pursuant to the Suggestion of Bankruptcy filed in this
Court on March 1, 2013, stating that appellant, Aleta Chapman, had filed a bankruptcy
petition in the United States District Court for the Southern District of Texas, which was
assigned case number 13-31039. See TEX. R. APP. P. 8.2; see also 11 U.S.C. § 362(a).
Through the Public Access to Court Electronic Records website, the Court has learned
that appellant’s discharge was revoked in 2015 and her bankruptcy case was dismissed on
August 8, 2016. Accordingly, the Court directs the Clerk of this Court to reinstate this
appeal as an active case on the Court’s docket.

        However, although the filing and clerk’s record fees have been paid and the
clerk’s record has been filed, the reporter’s record had not been filed due to appellant’s
failure to request it and she has not established indigence, according to the reporter’s info
sheet filed on February 19, 2013. Thus, appellant is ORDERED to request and pay, or
make arrangements to pay, for the reporter’s record within 30 days of this order, or this
Court may set the briefing schedule and consider and decide this appeal on those issues
or points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c)(1), (2).

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: August 18, 2016